DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2008/0066388).
Regarding claims 1, 3-6 and 8-9
Kuroda teaches a sintered diamond article comprising sintered diamond grains and a binder phase (i.e. non-superhard phase), as well as a cobalt binder and a carbide particle (i.e. particles that do not chemically interact or inter-grow with the super hard grains) which is discontinuous in texture and adjacent diamond particles are bound to each other (i.e. interbonded, or polycrystalline diamond) (abstract).
Kuroda teaches a composition having 90 volume % of 0.8 micron diamond (table 2), which would make the volume percent of the carbide particles around 10 volume %, overlapping the claimed range and making it obvious. 
Regarding claim 2
Diamonds are either natural or synthetic.
Regarding claim 7
Kuroda teaches that diamond particles can have a size not larger than 0.8 microns (paragraph 0026)., and that the second phase particles (i.e. the carbide particles) have a size of not larger than 0.8 microns (paragraph 0019), as such the particle sizes can be substantially equal.
Regarding claim 12
Diamond and titanium carbide would necessarily have different stiffness or fracture toughness.
Regarding claims 13-14 and 20
Kuroda teaches that the sintering is generally done at a pressure of between 5.7 to 7.5 GPa and a temperature between 1,500 to 1,900 C (paragraph 0041). 
Further, the materials (i.e. diamond particles, carbide particles, and catalyst) would necessarily have to be combined as a pre-sinter assembly before sintering.
Regarding claims 15 and 17
Kuroda teaches a sintered object with diamond particles between 5 and 100 microns provides excellent wear resistance, and a sintered object with diamond particles less than 5 microns provides excellent chipping resistance (paragraph 0003). Therefore, it would have been prima facie obvious to use two fractions of diamond particles having two different sizes to produce an article with both excellent wear and chipping resistance. 
Further, as the range of 5 to 100 microns of the reference overlaps with the claimed 10 to 60 microns as claimed, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 16
The size ratio between particles less than 5 microns, and particles between 5 and 100 microns overlaps the claimed ratios. Therefore, the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness.  In re Malagari, 182 U.S.P.Q. 549.
Regarding claim 18
Without a teaching suggesting certain fraction ranges of two components, the most obvious fraction range ratio is 50/50.
Regarding claim 19
As the particle sizes of the diamonds are not identical, the diamond mass can be seen as a blend having three or more grain sizes.
Regarding claim 21
When the particles of the diamond and carbide are mixed, the diamond grains can be seen as being coated with the carbide grains.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2008/0066388), as applied to claims 1-9 and 12-21 above, in view of Cariveau et al. (US 2011/0030283).
Regarding claims 10-11
Although, Kuroda does not teach leaching the catalyst material or making thermally stable diamond, Kuroda does teach the other limitations of the claim. However because Cariveau teaches that polycrystalline diamond compacts can be leached of 99% or more of the catalyst from at least a portion to produce a thermally stable product (paragraph 0023), it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Kuroda by leaching substantially all of the catalyst from at least a portion of the compact, with a reasonable expectation of success, and the expected benefit of increasing the thermally stability of the diamond compact, as suggested by Cariveau.



The second phase particles have a grain size of 1.25 times the superhard grains.  The use of the term “around” in the claims allows some leeway, whereas 1.25 is seen to read on or make obvious “around” 1.5. In the alternative, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734